Case 0:21-mj-06270-LSS Document 5 Entered on FLSD Docket 04/30/2021 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 21-6270-SNOW

IN Re: SEALED COMPLAINT

 

ORDER TO UNSEAL
THIS CAUSE is before the Court sua sponte. Defendant, Cleon Kirlew was arrested
April 30, 2021. Therefore, it is hereby
ORDERED AND ADJUDGED that the Clerk of the Court UNSEAL Case No. 21-

 

6270-SNOW.
DONE AND ORDERED at Fort Lauderdale, Florida, this 30" day of April, 2021.
OTANKS GROW
UNITED STATES MAGISTRATE JUDGE
Copies to:

AUSA Brooke Latta (FTL)
